Exhibit 10.1

AMENDED AND RESTATED

PERFORMANCE-BASED STOCK APPRECIATION RIGHTS

AGREEMENT

UNDER NORTHEAST BANCORP

2010 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:   

Matthew Botein

   No. of Stock Appreciation Rights:   

40,503

   Exercise Price per Share:   

$13.93

   Grant Date:   

December 29, 2010

   Expiration Date:   

December 29, 2020

  

Pursuant to the Northeast Bancorp 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Northeast Bancorp (the “Company”)
hereby grants to the Grantee named above, who is who is a director of or an
adviser to the Company, the number of Stock Appreciation Rights (“SARs”)
specified above. This Agreement, as amended, shall give the Grantee the right on
or prior to the Expiration Date specified above to receive cash payments in
accordance with Paragraph 2 of this Agreement, subject to the terms and
conditions set forth herein and in the Plan.

1. Exercisability Schedule. These SARs shall be deemed vested in full as of the
Grant Date; however, no portion of this SARs shall be exercised until such
portion shall have become exercisable. Except as set forth below, and subject to
the discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the exercisability schedule hereunder, these SARs shall be
automatically exercised only upon satisfaction of the performance goals set
forth below.

(a) Performance Conditions. These SARs shall become exercisable and shall
automatically be exercised with respect to the number of SARs set forth below
upon the first date as of which both of the following conditions have been
satisfied: (i) during the Time Period set forth below, the closing price of the
Stock exceeds the applicable Hurdle Price for at least 50 of the previous 75
consecutive trading days (such 50th day, the “Determination Date”) and (ii) the
most recent annual assessment completed prior to the applicable Determination
Date (or, if the most recent annual assessment completed prior to such
Determination Date fails to satisfy the following condition, the first annual
assessment completed after the Determination Date that satisfies such condition)
of the Company’s internal controls, conducted using criteria established in
Internal Control – Integrated Framework issued by the Committee of Sponsoring
Organizations of the Treadway Commission, concluded that the Company maintained
effective internal control over financial reporting, and, if applicable, the
attestation report of the



--------------------------------------------------------------------------------

Company’s registered public accounting firm regarding internal controls over
financial reporting verified such conclusion.

 

Incremental
No. of SARs

  

Performance Conditions

    

Time Period

   Hurdle Price   13,501    Prior to the 5th anniversary of the Grant Date    $
27.86       Between the 5th and 6th anniversaries of the Grant Date    $ 31.34
      Between the 6th and 7th anniversaries of the Grant Date    $ 34.83   
13,501    Prior to the 6th anniversary of the Grant Date    $ 31.34      
Between the 6th and 7th anniversaries of the Grant Date    $ 34.83    13,501   
Prior to the 7th anniversary of the Grant Date    $ 34.83   

(b) Termination of Unexercisable SARs. Any portion of these SARs that is not
exercisable as of the seventh anniversary of the Grant Date shall terminate
immediately and be of no further force or effect.

(c) Sale Event. Upon a Sale Event, these SARs shall become exercisable and shall
automatically be exercised in accordance with the exercisability schedule set
forth above to the extent the Sale Price (as defined in Section 1 of the Plan)
exceeds the applicable Hurdle Price. Notwithstanding the foregoing, in the event
the Sale Event is a stock transaction such that the then-existing investors of
the Company have a continuing interest in the acquiring company, the parties
will use good faith efforts to provide the same economics to the Grantee with
respect to these SARs.

2. Manner of Exercise.

(a) As set forth in Section 1 above, the SARs shall automatically be exercised
upon the date such SARs first become exercisable, without any action required on
the part of the Grantee. The Grantee shall thereupon receive a cash payment in
an amount equal to the product of (i) $14.52 less the Exercise Price per Share
specified in this Agreement, multiplied by (ii) the number of SARs exercised.
Such payment shall be in the form of cash, and in no event shall payment be made
in the form of shares of Stock.

(b) Notwithstanding any other provision hereof or of the Plan, no SAR shall be
exercisable after the Expiration Date hereof.

3. Incorporation of Plan. Notwithstanding anything herein to the contrary, these
SARs shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Administrator set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

 

2



--------------------------------------------------------------------------------

4. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. These SARs are
exercisable, during the Grantee’s lifetime, only by the Grantee, and thereafter,
only by the Grantee’s legal representative or legatee.

5. No Obligation to Continue as a Director or Adviser. Neither the Plan nor
these SARs confer upon the Grantee any rights with respect to continuance as a
director or adviser to the Company.

6. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 

NORTHEAST BANCORP By:  

/s/ Robert Glauber

  Name:   Robert Glauber   Title:   Chairman of the Board of Directors

The foregoing amended and restated Agreement is hereby accepted and the terms
and conditions thereof hereby agreed to by the undersigned.

 

Dated:   March 24, 2011    

/s/ Matthew Botein

      Grantee’s Signature       Grantee’s name and address:      

 

     

 

     

 

Signature Page to Amended and Restated Performance-Based Stock Appreciation
Rights Agreement

 

3